 
 
I 
108th CONGRESS 2d Session 
H. R. 5332 
IN THE HOUSE OF REPRESENTATIVES 
 
October 8, 2004 
Mr. Meehan introduced the following bill; which was referred to the Committee on Veterans’ Affairs, and in addition to the Committees on Armed Services and Financial Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To provide improved benefits and procedures for the transition of members of the Armed Forces from combat zones to noncombat zones and for the transition of veterans from service in the Armed Forces to civilian life. 
 
 
1.Short title; table of contents 
(a)Short titleThis Act may be cited as the Matthew Boisvert Help Extend Respect Owed to Every Soldier (HEROES) Act. 
(b)Table of contentsThe table of contents for this Act is as follows: 
 
Sec. 1. Short title; table of contents 
Title I—Initial Care 
Sec. 101. Access of veterans service organizations and military service organizations to veterans at military and veterans hospitals 
Sec. 102. Authority to provide civilian clothing to members traveling in connection with medical evacuation 
Title II—Health Care 
Sec. 201. Minimum standards for postdeployment medical examinations 
Sec. 202. Requirement for vouchers for psychiatric services not offered in Department of Veterans Affairs clinics 
Sec. 203. Health registry for veterans of Operation Iraqi Freedom and Operation Enduring Freedom 
Sec. 204. Rescission of Department of Veterans Affairs memorandum 
Title III—Transition Assistance 
Sec. 301. Disabled Servicemembers Support System 
Sec. 302. Reauthorization of Service Members Occupational Conversion and Training Act 
Sec. 303. Sense of Congress on DoD/VA information sharing 
Title IV—Homeownership 
Sec. 401. Mortgage assistance 
Title V—Education 
Sec. 501. Repeal of $1,200 reduction in basic pay required for participation by members of the Armed Forces in the Montgomery GI Bill educational assistance program  
IInitial Care 
101.Access of veterans service organizations and military service organizations to veterans at military and veterans hospitals 
(a)Access to VA facilitiesThe Secretary of Veterans Affairs shall allow access by representatives of military and veterans' service organizations and by representatives of veterans' services agencies of States to veterans being furnished hospital care and medical services by the Secretary in order to provide information and counseling to those veterans on the care and services authorized to be provided under laws administered by the Secretary. Access to veterans under this subsection shall be provided at each facility of the Department at which the Secretary furnishes care and services to veterans and at each non-Department facility at which the Secretary furnishes such care and services. 
(b)Access to DOD facilitiesThe Secretary of Defense shall allow access by representatives of military and veterans' service organizations and by representatives of veterans' services agencies of States to members of the Armed Forces being furnished hospital care and medical services by the Secretary in order to provide information and counseling to those veterans on the care and services authorized to be provided under laws administered by the Secretary of Defense and under laws administered by the Secretary of Veterans Affairs. Access to servicemembers under this subsection shall be provided at each military treatment facility at each other facility at which the Secretary furnishes such care and services. 
(c)Consent required Access to a veteran under this section is subject to the consent of the veteran. 
102.Authority to provide civilian clothing to members traveling in connection with medical evacuation Section 1047 of title 10, United States Code, is amended— 
(1)by inserting (b) Certain Enlisted Members.— before The Secretary; and 
(2)by inserting after the section heading the following: 
 
(a)Members traveling in connection with medical evacuationThe Secretary of the military department concerned may furnish civilian clothing and personal care products to a member at a cost not to exceed $250, or reimburse a member for the purchase of civilian clothing in an amount not to exceed $250, in the case of a member who— 
(1)is medically evacuated for treatment in a medical facility by reason of an illness or injury incurred or aggravated while on active duty; or 
(2)after being medically evacuated as described in paragraph (1), is in an authorized travel status from a medical facility to another location approved by the Secretary.. 
IIHealth Care 
201.Minimum standards for postdeployment medical examinations 
(a)Quality assuranceThe Secretary of Defense, acting through the Assistant Secretary of Defense for Health Affairs, shall establish an effective quality assurance program that will help ensure that the Armed Forces comply with the requirements of section 1074f(d) of title 10, United States Code. 
(b)Uniform applicabilityThe Secretary shall ensure that the content and standards prescribed for predeployment and postdeployment medical examinations are applied uniformly at all installations and medical facilities of the Armed Forces where medical examinations required under this section are performed for members of the Armed Forces returning from a deployment as part of Operation Iraqi Freedom or Operation Enduring Freedom. 
(c)Inclusion of screening for mental health disordersAny such postdeployment examination shall include content and standards for screening for mental health disorders. In the case of acute post-traumatic stress disorder and delayed onset post-traumatic stress disorder, such examination shall specifically include a personal evaluation to identify stressors experienced by servicemembers that have the potential to lead to post-traumatic stress disorders. An examination consisting solely or primarily of an assessment questionnaire completed by a member does not meet the requirements of this subsection for a medical examination and does not meet the requirements of this section for an assessment. An examination of a member required under this section may not be waived by the Secretary (or any official exercising the Secretary's authority under this section) or by the member. 
202.Requirement for vouchers for psychiatric services not offered in Department of Veterans Affairs clinicsThe Secretary of Veterans Affairs shall provide vouchers to veterans entitled to psychiatric and mental health services at medical facilities of the Department of Veterans Affairs for use at non-Department facilities in the case of eligible veterans who reside more than 50 miles from the nearest such facility of the Department. 
203.Health registry for veterans of Operation Iraqi Freedom and Operation Enduring Freedom 
(a)EstablishmentThe Secretary of Veterans Affairs shall establish and maintain a special record containing health status information concerning individuals who as members of the Armed Forces served during Operation Iraqi Freedom or Operation Enduring Freedom. The registry shall be used to record demographic information on those individuals and their mental and physical health history, including signs of post-traumatic stress disorder. 
(b)Claims for compensationThe Secretary shall include in the information maintained in the record under subsection (a) information on claims for veterans’ disability compensation due to ill health. 
(c)Compatibility with DOD registryThe Secretary shall ensure that the information in the record under this section be collected and maintained so as to enable easy cross-reference with a registry for the Department of Defense established under this Act. 
(d)Notification of research developmentsThe Secretary shall notify individuals in the Registry from time to time on significant developments in research on the health consequences of military service during the operations specified in subsection (a). 
204.Rescission of Department of Veterans Affairs memorandum 
(a)Rescission of memorandumThe memorandum of the Department of Veterans Affairs dated July 18, 2002, from the Deputy Under Secretary for Health for Operations and Management with the subject Status of VHA Enrollment and Associated Issues is hereby rescinded. Marketing activities of Directors of health service networks (known as Veterans Integrated Service Networks) of the Department of Veterans Affairs to enroll new veterans within their respective networks shall be carried out without regard to such memorandum. 
(b)Funding limitationNo funds available to the Department of Veterans Affairs may be used to carry out the memorandum referred to in subsection (a) or otherwise to implement the policy contained in that memorandum. 
IIITransition Assistance 
301.Disabled Servicemembers Support System 
(a)DSSS ProgramThe Secretary of each military department shall carry out a program to provide a support system for members of the Armed Forces who incur severe disabilities on or after September 11, 2001. The program shall include a system of advocacy and follow-up with personal support to assist those members as they transition from military service to the civilian community.  
(b)Service executive agentThe Secretary of each military department shall designate an executive agent for each of the Armed Forces under that Secretary’s jurisdiction to have the authority and responsibility to carry out the program under this section throughout that Armed Force and, in cooperation with the Secretary of Homeland Security, for members of the Coast Guard with severe disabilities.  
(c)PersonnelThe Secretary shall ensure that there are sufficient personnel assigned to the program so that the the ratio of severely disabled members or former members eligible for the program at any time to the number of personnel assigned to the program with specific responsibility for advocacy and follow-up for assigned members and former members is not greater than 30:1. 
(d)AuthorizationThere are authorized to be appropriated for fiscal years 2005 through 2009 such sums as may be necessary to carry out the programs under this section. 
302.Reauthorization of Service Members Occupational Conversion and Training Act 
(a)Employment training assistanceThe Secretary of Defense shall carry out a program to assist eligible persons in obtaining employment through participation in programs of significant training for employment in stable and permanent positions. The program shall be carried out through payments to employers who employ and train eligible persons in such positions, to defray the costs of necessary training.  
(b)Agreements with State agenciesThe Secretary (or other implementing official) may enter into contracts or agreements with State approving agencies (as designated pursuant to section 3671 of title 38, United States Code) or other State agencies to carry out duties under the program. The Secretary (or other implementing official) shall require each such State approving agency or other State agency to submit to the Secretary (or other official) a monthly certification of charges submitted for expenses under the program. 
(c)Eligible personsFor purposes of the program under this section, a person is an eligible person if the person is an eligible person under the Service Members Occupational Conversion and Training Act of 1992 (10 U.S.C. 1143 note) or if the person, while a member of the Armed Forces on active duty, served in Operation Enduring Freedom or Operation Iraqi Freedom. 
(d)Incorporation of provisions of 1992 ActIn carrying out the program under this section, the Secretary shall, to the maximum extent practicable, incorporate the provisions of the Service Members Occupational Conversion and Training Act of 1992 (10 U.S.C. 1143 note). 
303.Sense of Congress on DoD/VA information sharingIt is the sense of Congress that the Secretary of Defense and the Secretary of Veterans Affairs— 
(1)should jointly identify ways to improve the coordination and cooperation between the two departments to support the provision of veterans' benefits to members and former members of the Armed Forces who have been deployed as described in section 1074f(a) of title 10, United States Code, as well as to other members and former members of the Armed Forces; and 
(2)in particular, should specifically address compatibility of health care filing systems, consistency of claims forms, consistency of medical examinations, and shared electronic databases with appropriate privacy protections. 
IVHomeownership 
401.Mortgage assistance 
(a)In generalSection 230 of the National Housing Act (12 U.S.C. 1715u) is amended by adding at the end the following new subsection: 
 
(g) 
(1)The Secretary shall provide assistance and supplemental assistance under this subsection with respect to mortgages of members of the Armed Forces who are seriously injured during service in the Armed Forces, for the purpose of avoiding foreclosure on the mortgages. 
(2)An individual shall be eligible for assistance under this subsection only if— 
(A)the individual has been seriously injured while on active duty in the Armed Forces; and 
(B)the income of the individual is materially reduced (in the determination of the Secretary) because of such injury. 
(3)A mortgage shall be eligible for assistance under this subsection only if— 
(A)the mortgagor is an eligible member of the Armed Forces; and 
(B)the dwelling that secures the loan subject to the mortgage is the primary residence of the eligible member of the Armed Forces. 
(4) 
(A)Subject only to the availability of amounts provided under appropriations Acts, the Secretary shall provide assistance under this subsection in the form of monthly payments made by the Secretary to the mortgagee of an eligible mortgage on behalf of any eligible member of the Armed Forces. 
(B)Assistance payments under this paragraph shall be made for the 2-year period beginning upon the serious injury of the eligible member of the Armed Forces. 
(C)Assistance payments under this paragraph shall be in the amount determined by the Secretary to be necessary to pay any monthly charges during such period for principal, interest, taxes, assessments, ground rents, hazard insurance, and mortgage insurance premiums (unless otherwise provided under section 222(c)), and may include an amount necessary to make the payments on the mortgage current. 
(5) 
(A)Subject only to the availability of amounts provided under appropriations Acts, the Secretary shall provide supplemental assistance under this subsection in the form of monthly supplemental payments made by the Secretary to the mortgagee of an eligible mortgage on behalf of any eligible member of the Armed Forces. 
(B)Supplemental assistance payments under this paragraph shall be made for the period beginning upon the expiration of the 2-year period under paragraph (4)(B) and ending upon payment in full of the obligation under the eligible mortgage. 
(C)Supplemental assistance payments under this paragraph shall be made in the amount equal to the difference between— 
(i)the amount determined by the Secretary to be necessary to pay any monthly charges for principal, interest, taxes, assessments, ground rents, hazard insurance, and mortgage insurance premiums (unless otherwise provided under section 222(c)); and 
(ii)30 percent of the monthly income of the household of the mortgagor. 
(D)Supplemental assistance payments under this paragraph may include an amount necessary to make the payments on the mortgage current. 
(6)The Secretary may prescribe additional requirements to carry out this subsection. 
(7)For purposes of this subsection: 
(A)The term active duty means full-time duty in the active military service of the United States. The term includes full-time training duty, annual training duty, and attendance, while in the active military service, at a school designated as a service school by law or by the Secretary of the military department concerned.  
(B)The term Armed Forces means the Army, Navy, Air Force, Marine Corps, and Coast Guard, and includes members of the National Oceanic and Atmospheric Administration and the Public Health Service when assigned to and serving with the Armed Forces. 
(C)The term eligible member of the Armed Forces means an individual who meets the requirements under paragraph (2). 
(D)The term eligible mortgage means a mortgage that meets the requirements under paragraph (3). The term mortgage means all first mortgages and includes mortgages not insured under this title. 
(E)The term income means income from all sources and members of the household, including any benefits and annuities, as determined in accordance with criteria prescribed by the Secretary. 
(8)There are authorized to be appropriated such sums as may be necessary to carry out this subsection.. 
(b)Effective dateAssistance may be provided under the amendments made by subsection (a) only with respect to eligible members of the Armed Forces seriously injured on or after September 11, 2001. 
VEducation 
501.Repeal of $1,200 reduction in basic pay required for participation by members of the Armed Forces in the Montgomery GI Bill educational assistance programAny reduction in the basic pay of an individual referred to in section 3011(b) of title 38, United States Code, by reason of such section 3011(b), or of any individual referred to in section 3012(c) of such title by reason of such section 3012(c), as of the date of the enactment of this Act shall cease, commencing with the first month beginning after such date, and any obligation of such individual under such section 3011(b) or 3012(c), as the case may be, as of the day before such date shall be considered to be fully satisfied as of such date. 
 
